DUNBAR, Judge
(concurring):
I concur with the majority opinion in the conclusion reached in this matter. However, it would appear that the sole issue still lurking in the background of these cases is factual and can be stated as follows: At the time appellants entered their pleas, and in view of all the circumstances prevailing at that time, both legal and practical, can the pleas be considered to have been improvident. I would hold that they were not.
Appellants were charged with serious offenses. They were represented by qualified defense counsel. The opportunity to carefully examine the charges and specifications and to weigh the possibilities and consequences of entering guilty or not guilty pleas was afforded each appellant. Government authorities made no representations or guarantees as to the legal efficacy of the charges or as to what legal eventualities might develop during the appellate process.
Appellants knowingly, freely and with the advice of competent counsel elected to plead guilty, fully aware of the fact that guilty pleas would necessitate letting the cat out of the bag regarding the details of their involvement in the alleged offenses.
This is not a case where through error appellants were misled by incorrect advice or other negligence on the part of government representatives. I would hold that the appellants took complete advantage of their legal rights and their pleas were providently entered.